127 F.3d 298
E.B. (A Fictitious Name)v.Peter VERNIERO*, Attorney General of theState of New Jersey, Charles R. Buckley, Acting BergenCounty Prosecutor;  James Mosley, Chief of Police of theCity of Englewood, New Jersey Peter Verniero*, Attorney General ofThe State of New Jersey Appellant
No. 96-5132.
United States Court of Appeals,Third Circuit.
Sept. 17, 1997.

Before SLOVITER, Chief Judge, DECKER, STAPLETON, MANSMANN, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, and McKEE, Circuit Judges.

SUR PETITION FOR REHEARING

1
The petition for rehearing filed by appellee in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.


2
Judge Becker would have granted rehearing.



*
 (*Amended per Clerk's Order of 7/16/96)